Citation Nr: 0010386	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-20 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
May 1946.  He was a prisoner of war (POW) of the Japanese 
government from May 1942 to September 1945.
This matter arises from a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.


FINDINGS OF FACT

1.  The veteran has basal cell carcinoma which was initially 
diagnosed in 1995.      

2.  The veteran's exposure to ionizing radiation during 
embarkation from Nagasaki, Japan in 1945 did not cause his 
basal cell carcinoma.

3.  The medical evidence indicates that the veteran's 
exposure to the sun during his years as a POW contributed to 
the development of basal cell carcinoma. 


CONCLUSION OF LAW

The veteran's basal cell carcinoma was caused by his military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).
Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection for a 
malignant tumor may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
with respect to veterans who are former POWs, regulations 
identify diseases specific to POWs that are subject to 
presumptive service connection.  Basal cell carcinoma is not 
included in this list of particular diseases and the veteran 
is not entitled to service connection on a presumptive basis.  
38 C.F.R. § 3.309(c) (1999).  

The veteran asserts that his basal cell carcinoma is related 
to his military service.  He advances two theories, that the 
carcinoma is either a result of his exposure to ionizing 
radiation when he embarked from Japan through Nagasaki, 
shortly after the atomic bomb was exploded, or, that his 
extended exposure to the sun during his internment as a POW 
caused his skin cancer.

The records reflect that the veteran was interned in the 
Fukuoka Prison Camp located at Kokura in the Nagasaki area of 
Japan, from May 7, 1942 to September 13, 1945.  The veteran's 
POW records, including the embarkation log, are not available 
and are not subject to reconstruction according to the 
National Personnel Records Center.  However, in November 
1997, the U.S. Defense Department's Nuclear Test Personnel 
Review section of the Defense Special Weapons Agency (DSWA) 
was able to calculate an estimated ionizing radiation dose 
exposure for the veteran.  The DSWA concluded that, assuming 
the worst case scenario, that is, that the veteran was aboard 
a train for a full day that was from a camp due east of 
Nagasaki, in the direct path of the fallout pattern, at the 
point closes to ground zero, his external exposure would have 
been less than 0.182 rem (Roentgen equivalent man) gamma.  

In interpreting this data, the VA Chief of Public Health and 
Environmental Hazards noted that while there are no screening 
doses provided for skin cancer, it is attributed to exposure 
to ionizing radiation at only very high doses in the realm of 
several hundred rads (radiation absorbed dose).  She further 
noted that excess numbers of basal cell cancers have been 
reported in skin which received estimated doses of 9 to 12 
rads in margins of irradiated areas.  She concluded that it 
was unlikely that the veteran's multiple basal cell skin 
cancers could be attributed to exposure to ionizing radiation 
during service.  

The veteran's VA medical records show that he was initially 
diagnosed as having basal cell carcinoma of both ears, both 
cheeks, and the right anterior neck subsequent to a biopsies 
in August and September 1995.  In March 1996, he was found to 
have the same skin cancer of the right lower eyelid.  In May 
1998, the veteran was afforded a VA examination of his skin.  
The examiner noted the veteran's history as a POW and 
possible exposure to ionizing radiation and well as his 
affinity for outdoor activities and gardening.  The physical 
examination revealed numerous surgical scars consistent with 
prior basal cell carcinomas and several scattered actinic 
keratoses on the veteran's face and arms.  There was moderate 
Poikiloderma of Civatte on the neck and back, consistent with 
sun exposure and scattered lentigines on the chest, back, 
face and arms, consistent with sun exposure.  

The examiner stated that it was very unlikely that any 
ionizing radiation the veteran was exposed to had any impact 
on his skin lesions.  The examiner noted that generally, 
ionizing radiation caused squamous cell carcinoma, and 
usually in a shorter period of time than fifty years.  He 
further stated that it was impossible to determine whether 
the veteran's exposure to sun during his internment as a POW 
specifically caused the basal cell carcinomas, as they are 
usually the result of cumulative sun damage.  He concluded 
that while it was likely that the veteran's skin cancer was 
reflective of the normal sun exposure he had received during 
his lifetime, certainly the sun exposure he received as a POW 
would be contributory toward the skin cancer.  However, he 
reported that he could not conclusively state that the 
exposure the veteran received during his POW years was the 
sole cause of the basal cell carcinoma.  

After reviewing the evidence in its entirety, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's basal cell carcinoma is related to 
his exposure to ionizing radiation during his embarkation 
from Nagasaki.  Assuming for these purposes that the veteran 
was exposed as he described, medical evidence, in the form of 
the opinions of two VA physicians, shows that even in an 
extreme situation, his exposure would not meet the threshold 
to cause skin cancer.  Thus, entitlement to service 
connection on this basis is not warranted.

The question remains whether the veteran's skin cancer can be 
causally linked to any other incident of service.  The Board 
is cognizant of the decades that have elapsed since the 
veteran's separation from service, which presumably included 
some cumulative sun exposure.  However, in light of the 
veteran's credible statements of his daily exposure to the 
sun without the benefit of shirt or hat during his 31/2 years 
as a POW, and the medical evidence of record indicating that 
the veteran basal cell carcinoma is likely the result of 
cumulative sun exposure, the Board concludes that the 
relevant evidence is at least in equipoise as to whether the 
veteran's skin cancer is etiologically related to that 
prolonged sun exposure during his POW internment.  In 
resolving the reasonable doubt raised by such evidence in the 
veteran's favor, the Board finds that service connection for 
basal cell carcinoma is warranted. 





ORDER

Entitlement to service connection for basal cell carcinoma is 
granted.  




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


